Exhibit 10.17

2012 AMENDMENTS TO HERITAGE 2006 EQUITY INCENTIVE PLAN

(AS AMENDED AND RESTATED EFFECTIVE JANUARY 28, 2009)

Heritage Bankshares, Inc., a Virginia corporation (the “Company”), sponsors the
Heritage 2006 Equity Incentive Plan, as amended and restated January 28, 2009
(the “2006 Incentive Plan”). During 2012, the 2006 Incentive Plan was amended as
follows:

Section 1.24 of the 2006 Incentive Plan was amended and restated in its entirety
to read as follows:

“1.24 “Retirement” means the retirement of an officer or other employee from the
Corporation or a Subsidiary or the retirement of a non-employee director from
the Board, in any such case either (i) at or after age 65 or (ii) at an age
earlier than 65 when approved by a majority of the Board with respect to a
particular officer, employee or non-employee director.”

Section 9.1 of the 2006 Incentive Plan was amended and restated in its entirety
to read as follows:

“9.1 The Board may cause the Corporation to issue Restricted Stock from time to
time. Whenever the Board deems it appropriate to grant Restricted Stock
hereunder, the Participant and the Corporation shall enter into a Restricted
Stock Award Agreement with respect to such Award in the form prescribed by the
Board, which such Agreement shall state the number of Shares granted as
Restricted Stock and the terms, conditions and restrictions to which the
Restricted Stock is subject. Restricted Stock may be granted with or without
cash consideration. Upon, and not before, the lapsing or removal of the
restrictions (i.e., the vesting) on any Shares of Restricted Stock in accordance
with the applicable provisions of the Plan, the Corporation shall issue Common
Stock in respect of such Restricted Stock that has vested either (i) in
certificate form or (ii) in book-entry form, in either case registered in the
name of the Participant.”

Section 1.11 of the 2006 Incentive Plan was amended and restated in its entirety
to read as follows:

“1.11. “Fair Market Value” of a share of Common Stock on any relevant date
means: (i) the price of the last sale of a share of Common Stock on the OTC
Markets Group (or its successor interdealer quotation system) occurring prior to
the grant of the applicable Award under the Plan; or (ii) if (i) is
inapplicable, the fair market value as determined in good faith by the Board.”